Case 4:16-cv-10874-LVP-PTM ECF No. 62, PageID.1420 Filed 04/16/21 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


MATTHEW MOORE,

      Petitioner,                              Civil No. 4:16-CV-10874
                                               HONORABLE LINDA V. PARKER
v.

THOMAS MACKIE,

     Respondent.
____________________________/

OPINION & ORDER (1) GRANTING IN PART AND DENYING IN PART
MOTION FOR RECONSIDERATION (ECF NO. 58) AND (2) DENYING AS
    MOOT MOTION FOR STAY AND ABEYANCE (ECF NO. 57)

      Petitioner Matthew Moore, presently incarcerated at the Oaks Correctional

Facility in Manistee, Michigan, filed a pro se petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. (ECF No. 1). The Court subsequently appointed

counsel for Petitioner. (ECF Nos. 16, 27.) On February 22, 2021, the Court issued

an Opinion & Order denying the habeas petition, declining to issue a certificate of

appealability, and denying leave to appeal in forma pauperis. (ECF No. 55.)

      The Court also denied Petitioner’s request that the habeas petition be held in

abeyance, or dismissed without prejudice, to afford him an opportunity to raise the

issue of ineffective assistance of appellate counsel in state court. (Id. at Pg. ID

1379-81.) The Court explained:
Case 4:16-cv-10874-LVP-PTM ECF No. 62, PageID.1421 Filed 04/16/21 Page 2 of 5




              MC.R. 6.502(G)(2) states that a defendant may file a
              second or subsequent motion based on a retroactive
              change in law that occurred after the first motion for relief
              from judgment or a claim of new evidence that was not
              discovered before the first such motion. Banks, 149 Fed.
              Appx. at 418. The Sixth Circuit has explained that courts
              should exercise caution in finding that a state procedural
              rule bars a petitioner from presenting his ineffective
              assistance claim in Michigan courts because Michigan
              courts have not had the opportunity to pass on this
              question for themselves. Id. Thus, “[w]here a state
              procedural rule, if applicable, would cause a petitioner to
              default an otherwise unexhausted claim, the habeas court
              should find procedural default only ‘if it is clear that [the]
              claims are now procedurally barred under [state] law.’” Id.
              (emphasis in original) (quoting Gray v. Netherland, 518
              U.S. 152, 161-62 (1996)). Here, Petitioner does not allege
              in his briefs that his ineffective assistance of appellate
              counsel claim is based on newly discovered evidence or
              that a successive motion for relief from judgment would
              be based on a retroactive change in the law. (See generally
              ECF No. 51.) Accordingly, there appears to be no
              likelihood that the state courts will permit Petitioner to file
              a successive post-conviction motion for relief from
              judgment pursuant to any exception contained in M.C.R.
              6.502(G)(2), a procedural bar to Petitioner filing such a
              successive motion is applicable and, therefore, the Court
              denies Petitioner’s request to hold his habeas petition in
              abeyance. See Banks, 149 Fed. Appx. at 419-20. The
              Court denies Petitioner’s request for a dismissal without
              prejudice for the same reason.

(Id.)

        Presently before the Court is Petitioner’s Motion for Reconsideration. (ECF

No. 58.) Local Rule 7.1 provides the following standard of review for motions for

reconsideration:


                                            2
Case 4:16-cv-10874-LVP-PTM ECF No. 62, PageID.1422 Filed 04/16/21 Page 3 of 5




             Generally, and without restricting the court’s discretion,
             the court will not grant motions for rehearing or
             reconsideration that merely present the same issues ruled
             upon by the court, either expressly or by reasonable
             implication. The movant must not only demonstrate a
             palpable defect by which the court and the parties and
             other persons entitled to be heard on the motion have been
             misled but also show that correcting the defect will result
             in a different disposition of the case.

E.D. Mich. LR 7.1(h)(3). Palpable defects are those which are “obvious, clear,

unmistakable, manifest or plain.” Mich. Dep’t of Treasury v. Michalec, 181 F.

Supp. 2d 731, 734 (E.D. Mich. 2002). “It is an exception to the norm for the Court

to grant a motion for reconsideration.” Maiberger v. City of Livonia, 724 F. Supp.

2d 759, 780 (E.D. Mich. 2010). “[A] motion for reconsideration is not properly

used as a vehicle to re-hash old arguments or to advance positions that could have

been argued earlier but were not.” Smith ex rel. Smith v. Mount Pleasant Pub.

Sch., 298 F. Supp. 2d 636, 637 (E.D. Mich. 2003) (citing Sault Ste. Marie Tribe of

Chippewa Indians v. Engler, 146 F.3d 367, 374 (6th Cir. 1998)).

      In his Motion for Reconsideration, Petitioner requests that the Court

reconsider its decision that Petitioner may not proceed in forma pauperis on

appeal. (ECF No. 58 at Pg. ID 1393.) Petitioner points out that counsel in this

case was appointed in accordance with the Criminal Justice Act, 18 U.S.C.

§ 3006A, et seq. (Id. at 1395 (citing ECF No. 27 at Pg. ID 893).) “As such,”

Petitioner argues, “the provisions of the Criminal Justice Act apply to this case and


                                          3
Case 4:16-cv-10874-LVP-PTM ECF No. 62, PageID.1423 Filed 04/16/21 Page 4 of 5




override the provisions of 18 U.S.C. § 1915.” Petitioner is correct. Because the

Criminal Justice Act states that a petitioner “may” appeal “without prepayment of

fees and costs or security therefor,” 18 U.S.C. § 3006A(d)(7), the Court grants

Petitioner’s Motion for Reconsideration as it concerns proceeding on appeal in

forma pauperis.

      Petitioner also asks that the Court reconsider its decision regarding his

request to hold the habeas petition in abeyance. (ECF No. 58 at Pg. ID 1396.)

Petitioner argues that “[t]here is no question that Petitioner received abysmally

incompetent representation.” (Id.) So “[t]he negative impact on the federal court

of holding this action in abeyance would be minimal compared to the possibility,

even if small, that a state court judge might afford Petitioner the opportunity to

address the cascade of ineffective assistance of counsel.” (Id.) This argument is

akin to the one that Petitioner raised in his supplemental filing during the habeas

petition briefing. (ECF No. 51 at pg. ID 1349 (requesting abeyance or dismissal

without prejudice “notwithstanding the difficulties that will be encountered in

filing a successive Motion for Relief from Judgment”).) Because courts do not

grant motions for reconsideration that merely re-hash old arguments or present the

same issues already ruled upon, see Smith ex rel., 298 F. Supp. 2d at 637 (citing

Sault Ste. Marie, 146 F.3d at 374); E.D. Mich. LR 7.1(h)(3), the Court will not

hold the habeas petition in abeyance.


                                          4
Case 4:16-cv-10874-LVP-PTM ECF No. 62, PageID.1424 Filed 04/16/21 Page 5 of 5




      Accordingly,

      IT IS ORDERED that Petitioner’s Motion for Reconsideration (ECF No.

58) is GRANTED IN PART AND DENIED IN PART. The Court will not hold

the above-captioned case in abeyance, but Petitioner may proceed in forma

pauperis on appeal.

      IT IS FURTHER ORDERED that Petitioner’s Motion for Stay and

Abeyance (ECF No. 57) is DENIED AS MOOT.

      IT SO ORDERED.

                                            s/ Linda V. Parker
                                            LINDA V. PARKER
                                            U.S. DISTRICT JUDGE
 Dated: April 16, 2021




                                        5
